Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,635,601 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This Office Action is in response to the communication(s) filed on 07/07/2021. There are a total of 14 claims pending in the Application, no claims have been amended, canceled, or added.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 08/03/2017.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
2.	The independent 1, in part, recites:
“wherein in a period between that the controller finishes initialization and that the host finishes initialization”

The claimed specification does not appear to describe or support this limitation as claimed. The independent claims 7 and 12 recite a similar limitation and are rejected based on the same ground of rejection. The dependent claims 2-6, 8-11, and 13-14 are rejected by virtue of their dependency from their respected independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ravimohan et al. “Ravimohan” (US 2014/0281458 A1) in view of JAYARAMAN et al. “JAYARAMAN” (US 2016/0162215 A1).

“A storage device (e.g., memory system 101 in Fig. 1), comprising: “a flash memory array (e.g., flash memory 116 in Fig. 1), storing a plurality of user data;” (e.g., ¶ 0031; Fig. 1).
“and a controller,” (e.g., ¶ 0031; a flash memory system controller 118 in Fig. 1). 
“the controller accesses the user data in the flash memory array according to a plurality of host commands from the host and an H2F mapping table and records a plurality of address information about the user data in a powered-ON access table.” (e.g., abstract; ¶ 0031, ¶ 0046, ¶ 0052, ¶¶ 0063-0066; Figs. 7-8 and corresponding text description). Ravimohan teaches that controller convert logical to physical address (¶ 0031) and an address or data prediction table that is pre-fetched from flash memory during initialization. However, Ravimohan does not appear to expressly disclose while JAYARAMAN teaches:
“wherein in a period between that the controller finishes initialization and that the host finishes initialization,” (e.g., ¶ 0014, ¶ 0039; claims 18 - 21) idle time period after power-up event (i.e., initialization), during which the storage controller performs a set memory operations prior receiving command from the host.
Disclosures by Ravimohan and JAYARAMAN are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for 
The motivation for including the idle time period as taught by paragraph [0005] of JAYARAMAN is to provide an overall increase in data rate of the memory.
Therefore, it would have been obvious to combine teaching of JAYARAMAN with Ravimohan to obtain the invention as specified in the claim.
4.	In regard to claim 7 Ravimohan teaches:  
A storage device (e.g., ¶ 0008; memory system 102 in Fig. 1), comprising: a flash memory array (e.g., flash memory 116 in Fig. 1), storing a plurality of user data;” (e.g., ¶ 0031; Fig. 1). 
“and a controller (e.g., ¶ 0031; a flash memory system controller 118 in Fig. 1), the controller determines whether a powered-ON access table exists in the flash memory array, wherein when the powered-ON access table exists in the flash memory array, the controller prefetches the user data corresponding to the powered-ON access table to a data register.” (e.g., abstract; ¶ 0031, ¶¶ 0046-0049, ¶ 0052, ¶¶ 0063-0066; Figs. 4, 7-8 and corresponding text description; ¶¶ 0079-0080). Ravimohan teaches that controller convert logical to physical address (¶ 0031) and an address or data prediction table that is pre-fetched from flash memory during initialization. However, Ravimohan does not appear to expressly disclose while JAYARAMAN teaches:
“wherein in a period between that the controller finishes initialization and that the host finishes initialization,” (e.g., ¶ 0014, ¶ 0039; claims 18 - 21) idle time period after power-up event (i.e., initialization), during which the storage controller performs a set memory operations prior receiving command from the host. The motivation for combining is based on the same rational presented for rejection of claim 1.
5.	In regard to claim 12 Ravimohan teaches:  
“A method for utilizing a powered-ON access table of a storage device data (e.g., abstract; ¶ 0069, prediction table 350 in Figs. 3 and 7), comprising: executing an initialization;” (e.g., ¶ 0052; Fig. 4).  
“and determining whether the powered-ON access table exists, wherein when the powered-ON access table exists, prefetching user data corresponding to the powered-ON access table from a flash memory array to a data register.” (e.g., abstract; ¶ 0031, ¶¶ 0046-0049, ¶ 0052, ¶¶ 0063-0066; Figs. 4, 7-8 and corresponding text description; ¶¶ 0079-0080). Ravimohan teaches that controller convert logical to physical address (¶ 0031) and an address or data prediction table that is pre-fetched from flash memory during initialization. However, Ravimohan does not appear to expressly disclose while JAYARAMAN teaches:
“in a period after the controller finishes initialization and that the host finishes initialization,” “…a period after the controller finishes initialization and before the host finishes initialization,” (e.g., ¶ 0014, ¶ 0039; claims 18 - 21) idle time period after power-up event (i.e., initialization), during which the storage controller performs a set memory operations prior receiving command from the host. The motivation for combining is based on the same rational presented for rejection of claim 1.
6.	In regard to claim 8 Ravimohan teaches:  
“wherein the controller further prefetches the user data corresponding to the powered-ON access table to the data register according to an H2F mapping table.” (e.g., ¶ 0084; Fig. 2; pre-fetched data is saved in RAM).
7.	In regard to claim 9 Ravimohan teaches: 
“wherein when the user data corresponding to the powered-ON access table exceeds capacity of the data register, the controller only prefetches a part of the user data corresponding to the powered-ON access table to the data register.” 
8.	In regard to claim 10 Ravimohan teaches: 
“wherein the controller sequentially prefetches the user data corresponding to the powered-ON access table to the data register.” (e.g., ¶ 0084; expects reads in the same sequence as may be found in the data prediction table).

Claims 2-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ravimohan in view of JAYARAMAN as applied to claims 2 and 11 above, and further in view of Zhang et al. “Zhang” (US 2014/0223079 A1).
9. 	In regard to claim 2 Ravimohan in view of JAYARAMAN teach all limitations included in claim 1 but do not expressly teach while Zhang teaches:
 (e.g., ¶ 0013; claim 1) access and/or rebuild the sub-mapping table associated with the logical group, since the size of each of the sub-mapping tables may be far less than the size of the entire mapping table.
Disclosures by Ravimohan, JAYARAMAN and Zhang are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for predicting and improving boot-up sequence taught by Ravimohan to include the idle time period taught by JAYARAMAN; furthermore, to include the sub-mapping table disclosed by Zhang.
The motivation for including the idle time period as taught by paragraph [0005] of JAYARAMAN is to provide an overall increase in data rate of the memory; furthermore, the motivation for including the power mode change request as taught by paragraph [0013] of Zhang is to provide capability for improving the startup speed of NVM apparatus in the power-on process.
Therefore, it would have been obvious to combine teachings of Zhang and JAYARAMAN with Ravimohan to obtain the invention as specified in the claim.
10. 	In regard to claim 3 Zhang teaches:   
“wherein the address information is a plurality of logic addresses of the user data.” (e.g., ¶ 0013; logical address of access command).
11. 	In regard to claim 4 Zhang teaches:   
“wherein the address information further comprises a plurality of physical addresses of the user data.” (e.g., ¶ 0030; logical block addresses in sub-mapping table have corresponding physical block address).
12. 	In regard to claim 5 Zhang teaches:   
“wherein the controller records, according to an access order of the user data, the address information in the powered-ON access table.” (e.g., ¶ 0028). Address information in each sub-mapping table is according to the sequence (e.g., order) of the logical address in the group.
13. 	In regard to claim 13 Zhang teaches: 
“accessing the storage device according to a plurality of host commands (e.g., ¶ 0007), the powered-ON access table, and an H2F mapping table.” (e.g., ¶ 0055; entire mapping table). The sub-mapping table is a portion of host to flash memory mapping table.
14. 	In regard to claim 14 Zhang teaches: 
“when the powered-ON access table does not exist, accessing the storage device according to a plurality of host commands and an H2F mapping table.” (e.g., ¶ 0074; when requested address not data prediction table, the memory system provides the requested data in conventional manner).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ravimohan in view of JAYARAMAN as applied to claims 2 and 11 above, and further in view of Afriat “Afriat” (US 2009/0172246 A1).
15. 	In regard to claims 6 and 11 Ravimohan in view of JAYARAMAN teach all limitations included in claims 1 and 7 but do not expressly teach while Afriat teaches:  
“wherein a period for the storage device to initialize is less than that for the host to initialize.” (e.g., ¶¶ 0001-0002) the storage device must complete the tasks of building the management table and initializing itself before it can service access commands from the host. Afriat discloses in conventional systems that include host and a storage device host may require code and other parameters to complete its initialization. However, code and other parameters stored in non-volatile such as flash memory, which is accessed by the controller of storage device. Therefore, when initialization caused by a power-up reset of system. Both host and storage device start initializing simultaneously, but host must wait until the storage device to complete its initialization in order to receive code or other parameters, which is stored in the flash memory. Therefore, the period for the storage device to initialize is less than that for host to initialize.   
 Disclosures by Ravimohan, JAYARAMAN and Afriat are analogous because they are in the same field of endeavor and/or solving a similar or common problem.

The motivation for including the idle time period as taught by paragraph [0005] of JAYARAMAN is to provide an overall increase in data rate of the memory; furthermore, the motivation for including the initialization as taught by paragraph [0003] of Afriat is to reduce the response time of storage device while the storage device itself initializing.
Therefore, it would have been obvious to combine teachings of Afriat and JAYARAMAN with Ravimohan to obtain the invention as specified in the claim.

Response to Remarks
	Applicant arguments have been fully considered but they are not persuasive.
In regard to rejection of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, page 6 of the Remarks contends:
“Paragraph [0029], lines 2-7, of the specification recites that “However, the period for the storage device 100 to initialize is less than that for the host 10 to initialize. Therefore, in the period after the storage device 100 finishes the initialization and before the host 10 finishes the initialization (i.e., the idle time), the controller 103 prefetches, according to the address information record in the powered-ON access table, the user data from the flash memory array 101 to the DRAM 102.” This indicates controller finishes initialization and that the host finishes initialization” has been supported in the specification.
Applicant submits that the 112 rejection for claims 1-14 should be withdrawn.” (Emphasis added).

Paragraph [0029] of claimed specification, in its entirety, shown below: 
“[0029] When the host 10 begins initializing, the host 10 also requests the peripheral devices, such as the storage device 100, to initialize. However, the period for the storage device 100 to initialize is less than that for the host 10 to initialize. Therefore, in the period after the storage device 100 finishes the initialization and before the host 10 finishes the initialization (i.e., the idle time), the controller 103 prefetches, according to the address information record in the powered-ON access table, the user data from the flash memory array 101 to the DRAM 102. When the host 10 finishes the initialization and begins prefetching the operation system, that is, when the host 10 is loading up the operation system from the storage device 100, the storage device 100 can rapidly provide the files of the operation system (i.e., the user data) to the host 10 from the DRAM 102 instead of the flash memory array 101 for shortening the data-accessing time.” (Emphasis added).
The independent claim 1 recites:
“1. A storage device, comprising: a flash memory array, storing a plurality of user data; and a controller, wherein in a period between that the controller finishes initialization and that the host finishes initialization, the controller accesses the user data in the flash memory array according to a plurality of host commands from the host and an H2F mapping table and records a plurality of address information about the user data in a powered-ON access table.” (Emphasis added).
The Examiner respectfully submits, as shown above, there is a different between what is recited in the claims and the paragraph [0029] of specification. For example the independent claim 1 recites “a period between that the controller finishes initialization and that the host finishes initialization”, while the paragraph [0029] recites “the period after the storage device 100 finishes the initialization and before the host 10 finishes the initialization”. One distinct different is that the claim host finishes initialization while the paragraph [0029] recites before host finishes initialization. In general, one ordinary skill in the art understand a storage device idle time refers to period in which there is no communication between a storage device and a host or an external device. In the case when both host and storage device are being initialized substantially at the same time, one can assume the idle time is period after storage device is initialized and after host is initialized. However, this idle time ends when there is communication between the host and storage device. Paragraph [0029] further recites 
“When the host 10 finishes the initialization and begins prefetching the operation system, that is, when the host 10 is loading up the operation system from the storage device 100, the storage device 100 can rapidly provide the files of the operation system (i.e., the user data) to the host 10 from the DRAM 102 instead of the flash memory array 101 for shortening the data-accessing time.” (Emphasis added).  
Paragraph [0029] when host finishes the initialization and begins prefetching the operating from storage device. The paragraph does not recite host immediately after initialization access the storage device (but when begins). One having ordinary skilled in the art, from paragraph [0029], can interpret there is idle time after initialization completion of storage device and the host. During the idle period the controller of storage device pre-fetches data, such as operating system from flash memory to DRAM memory, which take less time for host to access data from DRAM instead of the flash memory. Paragraph [0004] of the claimed specification recites:
“[0004] When a system is powered ON, the solid-state disk is usually powered ON as well. However, the period between when the solid-state disk is powered ON and when the solid-state disk is first accessed is idle time. In order to effectively improve the performance of the solid-state disk, it is necessary to utilize this idle time more effectively for improving the access speed of the solid-state disk.” (Emphasis added).

In regard to the prior art obviousness rejection, Applicant argues Ravimohan in view of JAYARAMAN do not teach limitations recited in the independent claim 1. 
Examiner respectfully disagrees. As has been shown above, there is no support or description in the claimed specification for the limitation “wherein in a period between that the controller finishes initialization and that the host finishes initialization, the controller accesses the user data in the flash memory”. 
However, Ravimohan discloses when a valid boot up sequence detected (e.g. paragraph 0046 of Ravimohan). a prediction algorithm is invoked that pre-fetches or reads data from non-volatile memory into RAM memory during idle time. Ravimohan teaches the memory controller of the storage device or system may convert host logical addresses to flash memory physical addresses (e.g., see paragraph 0031 of Ravimohan), and memory controller include a prediction table that stores addresses and other information used to obtain data (e.g., see paragraph 0045 of Ravimohan). A prediction algorithm is invoked that pre-fetches or reads data from non-volatile memory into RAM memory during idle time. Then data stored in RAM transferred to the host upon the host request. Thus, the amount time to read data from storage device is reduced (e.g., see paragraphs 0084-0086 and Figs. 4 and 8 of Ravimohan). Ravimohan further teaches that after prefetching data from flash memory to RAM memory during the idle period, the memory controller waits until command from host is received (e.g., see paragraph 0085 and Fig. 8 of Ravimohan). Similarly, JAYARAMAN discloses during 
In regard to rejection of the independent claim 7, page 9 of the Remarks alleges neither Ravimohan nor JAYARAMAN teaches, discloses or suggests determining whether the power-on access table exists in a period after the controller finishes initialization and host finishes initialization. In the previous rejection of claim 1, the Examiner stated that the prediction table including address and other information used to pre-fetch data from flash memory to RAM memory (e.g., see paragraphs 0084-0085 and Figs. 4 and 8 of Ravimohan).. Ravimohan teaches that two types of prediction tables may exist, one to predict the read sequence due to a power-on reset (e.g., initialization) induced boot up, and another to predict the read sequence due to a wake-up from hibernation induced boot up (e.g., see paragraph 0049 of Ravimohan). Paragraph [0052] and flow chart in Fig. 4 of Ravimohan used to detect a reset and determine whether a reset is power-on reset or reset from hibernation. The prediction table maintains or records information associated with accesses during previous boot up information. 
In regard to rejection of independent claim 12, Pages 10 of the Remarks states that claim 12 possesses the identical limitations as recited in claim 1, for at least one of the reasons above. Applicant submits that claim 12 should be allowable. However, as 
In summary, Examiner respectfully submits Ravimohan alone and/or in combination with JAYARAMAN teach that upon a power-up event or following the completion of power-up command memory controller performs a plurality memory operations comprising address conversion or mapping operation during idle time period. The controller uses the prediction table used to record access information based on previous access operations comprising prefetching data from flash or non-volatile memory to volatile memory (e.g., DRAM or RAM) in order to reduce access time of data when host begins to access the storage device (e.g., accessing data from volatile memory instead flash or non-volatile memory).  Therefore, the Examiner maintains his position 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/ Primary Examiner, Art Unit 2135                                                                                                                                                                                              September 28, 2021